Habiendo pro-bado finalmente el peticionario Rafael F. Marchand que es *1078graduado de abogado en una universidad acreditada de Es-tados Unidos con diez años de anterioridad a la aprobación .de la Ley No. 17 de 1925 y-que ha practicado durante cinco años por lo menos en el bufete de un abogado autorizado para ejercer su profesión por el Tribunal Supremo de Puerto Rico, se declara con lugar su petición y en su consecuencia admítase al peticionario al ejercicio de la abogacía sin- exa-men tan luego haya sido favorablemente recomendado por la Comisión de Reputación a la cual deberán remitirse los papeles correspondientes, y haya prestado el juramento de ley.